 


109 HR 1645 IH: Benjamin Franklin National Memorial Commemoration Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1645 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Gerlach (for himself, Mr. Brady of Pennsylvania, Mr. Holden, Mr. Peterson of Pennsylvania, Mr. Platts, Ms. Hart, Mr. English of Pennsylvania, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide financial assistance for the rehabilitation of the Benjamin Franklin National Memorial in Philadelphia, Pennsylvania, and the development of an exhibit to commemorate the 300th anniversary of the birth of Benjamin Franklin. 
 
 
1.Short titleThis Act may be cited as the Benjamin Franklin National Memorial Commemoration Act of 2005.
2.Benjamin Franklin National MemorialThe Secretary of the Interior may provide a grant to the Franklin Institute to—
(1)rehabilitate the Benjamin Franklin National Memorial (including the Franklin statue) in Philadelphia, Pennsylvania; and
(2)develop an interpretive exhibit relating to Benjamin Franklin, to be displayed at a museum adjacent to the Benjamin Franklin National Memorial.
3.Authorization of appropriations
(a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000.
(b)Required matchThe Secretary of the Interior shall require the Franklin Institute to match any amounts provided to the Franklin Institute under this Act. 
 
